                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

    Tomayo Robert Lionell Alston,      )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               3:20-cv-00164-MR
                                       )
                 vs.                   )
                                       )
           John A Herring              )
           FNU Robinson
           Micheal Brooks
            Nicole Leake,
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 25, 2021 Order.

                                               January 25, 2021




         Case 3:20-cv-00164-MR Document 11 Filed 01/25/21 Page 1 of 1
